Guernsey County, No. 94CA21. Appellant has filed an untimely appeal of the court of appeals’ decision affirming the trial court’s denial of his motion for post-conviction relief. This appeal involves a civil, post-conviction matter and not an appeal of a felony case to which the provisions for delayed appeal in S.Ct.Prac.R. II(2)(A)(4) apply. Therefore,
IT IS ORDERED by the court, sua sponte, effective January 31,1996, that the motion for delayed appeal be, and hereby is, stricken.
IT IS FURTHER ORDERED by the court, sua sponte, that, in that appellant failed to perfect an appeal pursuant to S.CtPrae.R. II(2)(A)(1), this case be, and hereby is, dismissed for lack of jurisdiction.